UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2330


MS. RENEE (COG) FEREBEE,

                    Plaintiff - Appellant,

             v.

EASTERN MOTORS DEALERSHIP,

                    Defendant - Appellee,

             and

MR. DALNI TAHRUI; MR. LEE,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-00165-PWG)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Renee Ferebee, Appellant Pro Se. Richard M. Sissman, FRACASSI MAHDAVI
SISSMAN & RAND LLP, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Renee (COG) Ferebee appeals the district court’s order dismissing with prejudice

on res judicata grounds her civil action against Eastern Motors Dealership and two

individual Defendants. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Ferebee’s informal brief does not

challenge the basis for the district court’s disposition, Ferebee has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2